DETAILED ACTION
Notice to Applicant
Claims 1-17 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 9, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US Patent No. 5,804,770 to Tanaka et al.).
	Regarding Claim 1, Tanaka teaches:
a connecting assembly comprising a busbar 1  having a main body portion, an extending portion, and a bent connection portion (Fig. 1, column 5)
a first insulating sleeve left hand side of 25 covering the main body portion of the busbar (Fig. 1, left hand side still cover the main body portion, column 6)
a second insulating sleeve 28 which covers the extending portion of the busbar (Fig. 1, column 6)
a “third” insulating sleeve comprising a first covering portion which covers the bent connection portion of the bus bar (Fig. 1, right hand side covers parts of the main body portion and parts of the bent connection portion, depending on how one arbitrarily breaks up the bar, with an arbitrarily definable “first covering portion”)


    PNG
    media_image1.png
    590
    726
    media_image1.png
    Greyscale

	Regarding Claim 3, Tanaka teaches:
wherein the third insulating sleeve is definable as wholly located between the first insulating sleeve and the second insulating sleeve (Fig. 1)
	Regarding Claim 6, Tanaka teaches:
rectangular extending portions and rectangular insulating sleeves covering the bus bar (Fig. 1)
	Regarding Claim 7, Tanaka teaches:
wherein the extending portion on the end comprises a straight section (i.e. a bottom of 3, see column 5), a bent connection section (i.e. a side of 3), and an extending section (i.e. a top of 3), 28 can be arbitrarily divided into “covering portions”, some of which cover the sides and some of which cover the straight section(s) (Fig. 1)
	Regarding Claim 8, Tanaka teaches:
wherein the busbar further comprises a connecting hole 4 providing through the extending portion (Fig. 1)
	Regarding Claims 9, 11, and 14-16, Tanaka teaches:
the limitations of claim 1
the limitations of claim 3
the limitations of claim 6
the limitations of claim 7
the limitations of claim 8
and a battery pack with a first battery module and a second battery module, which the connecting assembly electrically connect together (abstract, Figs., etc.)
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (CN 105957591A, the Office cites to provided machine English translation).
	Regarding Claim 1, Kang teaches:
a connecting assembly comprising a bus bar, the bus bar comprising a main body portion 10, an extending portion 30, and a bent connection portion 20 connecting the main body portion and the extending portion  (Fig. 1, page 2)
a first insulating sleeve 40 covering the main body portion of the bus bar, a second insulating sleeve 40 covering the extending portion of the bus bar, and a third insulating sleeve 60 comprising a first covering portion which covers the bent connection portion of the bus bar (Fig. 1, page 3)


    PNG
    media_image2.png
    471
    464
    media_image2.png
    Greyscale

	Regarding Claim 2, Kang teaches:
wherein the insulating cover sheets 40/50/60 comprise a polyurethane film and/or a “heat shrinkable sleeve” interpreted to read on the claimed “heat shrinkable tube” 
	Insofar as Applicant might argue that Kang does not explicitly teach that every insulator is a “heat shrinkable tube,” the claim is rejected under § 103, since it would have been obvious to one of ordinary skill in the art to use a heat shrinkable tube for each sleeve, since polyurethane is a known heat-shrinkable polymer used in heat-shrinkable tubes. A plurality of heat-shrinkable tubes was known in the art to be suited for such purposes. See US 2009/0104514 at paragraph 0009 for evidence of ordinary skill in the art in this regard. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding Claim 3, Kang teaches:
wherein the third insulating sleeve is wholly located between the first and second insulating sleeves (Fig. 1)
	Regarding Claim 4, Kang teaches:
wherein the third insulating sleeve further comprises a second covering portion connected to the first covering portion which covers a part of the first insulating sleeve (see overlap shown in Figs.)
	Regarding Claim 5, Kang teaches:
a third covering portion connected to the first covering and covering a part of the second insulating sleeve (see overlap shown in Figs.)
	Regarding Claim 6, Kang teaches:
a rectangular extending portion(s) and rectangular sleeve covering said extending portion

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (CN 105957591A, the Office cites to provided machine English translation) in view of Jeon (US 2019/0305282 to Jeon) and/or Rangwala (US 2019/0348646 to Rangwala).
	Regarding Claim 7, Kang does not explicitly teach:
the extending portion comprises a straight section, a bent connection section, and an extending section, the straight section being connected to the bent connection portion, the bent connection section connects the straight section and the extending section
wherein the second insulating sleeve comprises a fourth covering portion and a fifth covering portion covering these portions of the extending portion
Jeon, however, from the same field of invention, regarding a bus bar with an insulative tubing over a bus bar, teaches a similarly bent bus bar as the instant invention, with the claimed features of the extending portion and an insulating sleeve with variously definable “covering portions” over the claimed features (see e.g. Fig. 3).

    PNG
    media_image3.png
    485
    585
    media_image3.png
    Greyscale

Rangwala, also from the same field of invention, regarding a bus bar with a flexible insulative material such as heat shrinkable tubing (para 0019), teaches a bus bar with an extending portion that is bent in the claimed way to interface with a battery module (see Fig. 3)

    PNG
    media_image4.png
    402
    635
    media_image4.png
    Greyscale

While Kang does not explicitly disclose use of the disclosed bar in a battery module, it would have been obvious to one of ordinary skill in the art to apply the technique(s) disclosed in Kang to bus bars like those disclosed in Jeon and Rangwala, which are bent in the claimed way, with the motivation to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 8, although Kang does not explicitly teach a connecting hole, such holes were convention, as is disclosed in Jeon and Rangwala, and would have been an obvious connection means understood by one of ordinary skill in the art. 
	Regarding Claims 9-14, Kang teaches:
the elements of claims 1-6, discussed above
	While Kang does not explicitly disclose a battery pack with a first and second battery module, wherein the claimed connection assembly is used to electrically connect them, Jeon and Rangwala render obvious the use of the insulating technique disclosed in Kang in bus bars shaped like that claimed. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claims 15-16, Kang and Jeon render obvious the features disclosed according to the analysis provided above for claims 7 and 8.
	Regarding Claim 17, Jeon and/or Rangwala render obvious:
use of the connection assembly techniques disclosed in Kang for bus bars connecting battery modules having a plurality of batteries, output connecting pieces, and end plates (see e.g. Figs. 1-2 of Jeon or Figs. 1-3 of Rangwala)
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723